DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species A, identified as encompassing claims 1-4, 6, 8 and 10 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hong et al. (US 2018/0114825 A1), hereinafter as Hong 

5.	Regarding Claim 1, Hong discloses a flexible substrate (see Figs. 1-11 and [0076] “the base layer 110 may be formed in a structure to be stretchable”) comprising:
an insulating basement (elements 120, 195, see [0120] “A buffer layer 120 including an inorganic material such as silicon oxide, silicon nitride, and/or silicon oxynitride” and [0189] “protection layer 195 may be an organic insulating layer”) including an island-like portion (see Fig. 4 portions of island element IS, see [0254], and see Fig. 8, 10 the insulating basement of the island-like portion area) and a plurality of belt portions (see Fig. 4 plurality of bel portion elements BR, see [0217] “A structure of the second bridge to the fourth bridge BR2 through BR4”) formed to be integrated with the island-like portion (see Fig. 4 and Fig. 10);
an organic insulating layer (element 190, see [0160] “The first protection layer 190 may be an organic insulating layer”) provided on the insulating basement (see Figs. 8 and 10); and
an electrical element (element 70, see [0179] “organic light emitting diode 70”) and a projecting portion (element 350, see [0164] “pixel definition layer 350”; note, the element 350 is a projection with respect to at least first electrode element 710, see Fig. 8), provided on the organic insulating layer and overlapping the island-like portion (see Fig. 4 and 8), the electrical element comprising a common electrode (element 730, see [0164] “second pixel electrode 730”), a first electrode (element 710, see [0161] “first pixel electrode 710”) located between the organic insulating layer and the common electrode (see Fig. 8), and an active layer (element 720, see [0167] “organic emission layer 720”) located between the common electrode and the first electrode (see Fig. 8),
the projecting portion being located on the first electrode and projecting in a direction towards the common electrode from the first electrode (see Fig. 8).

6.	Regarding Claim 2, Hong discloses the flexible substrate of claim 1, wherein
the projecting portion is located between the active layer and the first electrode (see Fig. 8 vertically between lateral edge portions of element 720 and element 710; note, the manner in which the claim is currently recited does not require the entire projection portion to be located between the active layer and the first electrode) and has a first thickness in the direction in which the projecting portion projects (see Fig. 8 vertical thickness of element 350), and
the active layer has a thickness less than the first thickness (element 720 has a thickness less than the first thickness of element 350).



7.	Regarding Claim 4, Hong discloses the flexible substrate of claim 2, wherein
at least two projecting portions each identical to the projecting portion are formed (see Figs. 1 and 4 a plurality of pixels identical to and including at least two projecting portions identical to the projecting portion), and
the at least two projecting portions are arranged to be vertically and horizontally symmetrical with respect to the center of the first electrode in plan view (the two projecting portions are selected as a pixel on one side and another on an opposite side such that they are arranged vertically and horizontally symmetrical with respect to the center of the first electrode in plan view).

8.	Regarding Claim 8, Hong discloses the flexible substrate of claim 1, wherein
at least two projecting portions each identical to the projecting portion are formed (see Figs. 1 and 4 a plurality of pixels identical to and including at least two projecting portions identical to the projecting portion), and
the at least two projecting portions are arranged to be vertically and horizontally symmetrical with respect to the center of the first electrode in plan view (the two projecting portions are selected as a pixel on one side and another on an opposite side such that they are arranged vertically and horizontally symmetrical with respect to the center of the first electrode in plan view).

9.	Regarding Claim 10, Hong discloses the flexible substrate of claim 1, further comprising
a switching element (element T2, and see [0155] “the driving transistor T2 correspond to switching elements”) located in the island-like portion and formed between the insulating basement and the organic insulating layer (see Fig. 8),
wherein
the first electrode is connected to the switching element (see Fig. 8 element 710 connected to element T2).

Allowable Subject Matter
10.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

11.	Claim 3, “the projecting portion is placed at a center of the first electrode in plan view” – as instantly claimed and in combination with the additionally claimed limitations.

12.	Claim 6, “the projecting portion is placed at a center of the first electrode in plan view” – as instantly claimed and in combination with the additionally claimed limitations.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818